FILED
                             NOT FOR PUBLICATION                            MAY 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HONGWEI ZHANG,                                   No. 08-70558

               Petitioner,                       Agency No. A095-195-662

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Hongwei Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378
F.3d 959, 962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility finding because

Zhang testified inconsistently as to when he started practicing Falun Gong and

when he decided to leave China, see id., and Zhang failed to provide plausible

explanations for these inconsistencies, see Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007). Substantial evidence also supports the IJ’s adverse credibility

determination based on the IJ’s negative assessment of Zhang’s demeanor. See

Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999). In the absence of credible

testimony, Zhang’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Zhang’s CAT claim is based on the same evidence the agency

found not credible and he points to no further evidence to show it is more likely

than not he would be tortured if returned to China, his CAT claim fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70558